     Case 2:19-cv-01128-MCE-DB Document 14 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE L. JOHNSON,                                 No. 2:19-cv-1128 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    JARED LOZANO, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. (ECF No. 13). In support of this request, plaintiff states, amongst other

19   things that the issues in this matter are complex, he has limited access to the law library, that he

20   suffers from mental health illness, and that he is blind. (See id. at 2-3).

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
     Case 2:19-cv-01128-MCE-DB Document 14 Filed 10/20/20 Page 2 of 2


 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 2   common to most prisoners, such as lack of legal education and limited law library access, do not
 3   establish exceptional circumstances that would warrant a request for voluntary assistance of
 4   counsel. Furthermore, a review of plaintiff’s complaint and in forma pauperis application as well
 5   as the instant request for the appointment of counsel indicate that plaintiff has a solid
 6   understanding of these proceedings as well as an adequate ability to express his thoughts and
 7   convey his needs. (See generally ECF Nos. 1, 9, 13). For these reasons, the court does not find
 8   the required exceptional circumstances at this time.
 9           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
10   counsel (ECF No. 13) is DENIED.
11   Dated: October 19, 2020
12

13

14
     DLB:13
15   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/john1128.31

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
